Exhibit 10.1

AVI BIOPHARMA, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of December 9,
2011 (the “Effective Date”) by and between AVI BioPharma, Inc. (the “Company”),
and Jayant Aphale (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. As of December 12, 2011 (the “Start Date”), Executive
will serve as the Company’s Senior Vice President, Technical Operations.
Executive will render such business and professional services in the performance
of his duties as will reasonably be assigned to him by the Company’s Chief
Executive Officer.

(b) Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Company’s Board of Directors (the “Board”).

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without Cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.
However, as described in this Agreement, Executive may be entitled to severance
benefits depending on the circumstances of Executive’s termination of employment
with the Company.

3. Term of Agreement. Subject to Section 2 above, this Agreement will have a
term of two (2) years, commencing on the Start Date (the “Employment Term”). At
the end of the Employment Term, the Agreement may be renewed upon mutual
agreement in writing by Executive and the Company, otherwise it will expire in
accordance with its terms. Non-renewal at the end of the Employment Term shall
not constitute termination without Cause or give Executive an opportunity to
terminate his employment for Good Reason, even if a Good Reason event has
occurred before the expiration of the Employment Term under this Agreement.
Notwithstanding anything herein to the contrary, if, during the Employment Term,
the Company experiences a Change of Control, the Employment Term shall be
extended to the end of the Change of Control Period (as defined in Section 9(b)
below).

4. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of $310,000 as compensation for his services (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholdings.
Executive’s salary will be subject to review and adjustments will be made based
upon the Company’s normal performance review practices.



--------------------------------------------------------------------------------

(b) Target Bonus. Executive will be eligible to receive a target annual bonus of
thirty percent (30%) of Executive’s Base Salary, less applicable withholdings,
upon achievement of performance objectives to be determined by the Board in its
sole discretion (the “Target Bonus”). The maximum bonus Executive will be
eligible to receive is forty-five percent (45%) of his Base Salary. The Target
Bonus, or any portion thereof, will be paid as soon as practicable after the
Board determines that the Target Bonus has been earned, but in no event shall
the Target Bonus be paid after the later of (i) the fifteenth (15th) day of the
third (3rd) month following the close of the Company’s fiscal year in which the
Target Bonus is earned or (ii) March 15 following the calendar year in which the
Target Bonus is earned.

(c) Stock Option. Following the Effective Date, it will be recommended that
Executive be granted a stock option to purchase 600,000 shares at an exercise
price equal to the fair market value on the date of grant (the “Option”).
Subject to the accelerated vesting provisions set forth herein, the Option will
vest as to twenty-five percent (25%) of the shares subject to the Option on the
first anniversary of the Start Date, and as to 1/48th of the shares subject to
the Option on each monthly anniversary thereafter on the same day of the month
as the Start Date (and if there is no corresponding day, the last day of the
month), so that the Option will be fully vested and exercisable four (4) years
from the Start Date, subject to Executive continuing to provide services to the
Company through the relevant vesting dates. The Option will be subject to the
terms, definitions and provisions of the Company’s 2011 Equity Incentive Plan
(the “Equity Plan”) and the stock option agreement by and between Executive and
the Company (the “Option Agreement”), both of which documents are incorporated
herein by reference.

5. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other executive officers of the Company.
The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.

6. Vacation. Executive will be entitled to paid vacation in accordance with the
Company’s vacation policy, with the timing and duration of specific days off
mutually and reasonably agreed to by the parties hereto.

7. Relocation/Corporate Housing.

(a) The Company agrees to reimburse Executive up to a total of $50,000
(excluding any tax “gross ups”) for his (i) actual corporate housing expenses
for housing for Executive and his family in the Corvallis, OR metropolitan area,
which expenses may not exceed $9,000 with such amounts counted towards the
$50,000 cap, and (ii) actual, documented reasonable expenses incurred in moving
and relocating his family and household to the Corvallis, OR metropolitan area,
which may include any costs or expenses associated with Executive’s (x) sale of
his current residence, (y) shipment of personal effects to the Corvallis, OR
metropolitan area, or (z) the customary closing costs associated with the
purchase of a residence in the Corvallis, OR metropolitan area incurred by
Executive during the relocation period; provided that any expenses incurred
pursuant to Sections 7(a)(i) and (ii) must be incurred within 12 months of
Executive’s Start

 

-2-



--------------------------------------------------------------------------------

Date to be eligible for reimbursement pursuant to this Section 7(a). Executive
agrees that he will submit all such reimbursable expenses to the Company with
appropriate documentation no later than sixty (60) days after such expenses are
incurred and the Company shall reimburse Executive promptly thereafter in
accordance with the Company’s expense reimbursement policy, but no later than
thirty (30) days after receipts are submitted and approved. In addition, the
Company will remit directly to the Internal Revenue Service and/or any
applicable state taxing authorities any applicable income taxes on taxable
relocation reimbursements paid to Executive during the course of Executive’s
relocation.

(b) If, on or prior to the one (1) year anniversary of the Start Date, Executive
terminates his employment with the Company for any reason, Executive must repay
100% of the expense reimbursement, including any tax gross ups, paid by the
Company under Section 7(a) above to the Company within sixty (60) days of
Executive’s termination of employment.

8. Business Expenses. The Company will reimburse Executive for reasonable
travel, entertainment or other business expenses incurred by Executive in the
furtherance of, or in connection with, the performance of Executive’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.

9. Severance.

(a) Termination for other than Cause, Death or Disability Apart from a Change of
Control. If prior to a Change of Control or after twelve (12) months following a
Change of Control, the Company (or any parent or subsidiary or successor of the
Company) terminates Executive’s employment with the Company other than for
Cause, death or disability after providing at least thirty (30) days advance
notice to Executive, then, subject to Section 10, Executive will be entitled to

(i) receive continuing payments of severance pay at a rate equal to Executive’s
Base Salary, as then in effect, for twelve (12) months from the date of such
termination, which will be paid in accordance with the Company’s regular payroll
procedures;

(ii) accelerated vesting as to 50% of Executive’s outstanding and unvested
equity awards; and

(iii) an extension of the post-termination exercise period applicable to
Executive’s outstanding options to one hundred and eighty (180) days following
the date of Executive’s termination of employment.

(b) Termination for other than Cause, Death or Disability or Resignation by
Executive for Good Reason upon or within Twelve Months Following a Change of
Control. If upon or within twelve (12) months following a Change of Control (the
“Change of Control Period”), the Company (or any parent or subsidiary or
successor of the Company) terminates Executive’s employment with the Company
other than for Cause, death or disability after providing at least thirty
(30) days advance notice to Executive, or the Executive resigns from such
employment for Good Reason, then, subject to Section 10, Executive will be
entitled to

(i) receive continuing payments of severance pay at a rate equal to Executive’s
Base Salary, as then in effect, for twenty-four (24) months from the date of
such termination, which will be paid in accordance with the Company’s regular
payroll procedures;

 

-3-



--------------------------------------------------------------------------------

(ii) accelerated vesting as to 100% of Executive’s outstanding and unvested
equity awards; and

(iii) an extension of the post-termination exercise period applicable to
Executive’s outstanding options to one hundred and eighty (180) days following
the date of Executive’s termination of employment.

(c) Termination for Cause, Death or Disability; Resignation without Good Reason.
If Executive’s employment with the Company (or any parent or subsidiary or
successor of the Company) terminates voluntarily by Executive (except upon
resignation for Good Reason during the Change of Control Period), for Cause by
the Company or due to Executive’s death or disability, then

(i) all vesting will terminate immediately with respect to Executive’s
outstanding equity awards;

(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned); and

(iii) Executive will only be eligible for severance benefits in accordance with
the Company’s established policies, if any, as then in effect.

(d) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 9 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement.
Executive will be entitled to no severance or other benefits upon termination of
employment with respect to acceleration of award vesting, extension of the
option exercise period, or severance pay other than those benefits expressly set
forth in this Section 9.

10. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 9(a) or 9(b) will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). No severance will be
paid or provided until the Release becomes effective. If the Release does not
become effective by the Release Deadline, Executive forfeits his right to any
severance or similar payment under the Agreement. In the event Executive’s
termination of employment occurs at a time during the calendar year where it
would be possible for the Release to become effective in the calendar year
following the calendar year in which his termination of employment occurs, then
any severance that would be deferred in accordance with the paragraph below will
be paid on the first payroll date to occur during the calendar year following
the calendar year in which such termination of employment occurs, or such later
time as required by (i) the payment schedule applicable to each payment or
benefit, (ii) the date the Release becomes effective, or (iii) Section 10(c)
below.

 

-4-



--------------------------------------------------------------------------------

(b) Non-Competition; Non-Solicitation. The receipt of any severance benefits
pursuant to Section 9(a) or 9(b) will be subject to Executive not violating the
provisions of Sections 14 and 15. In the event Executive breaches the provisions
of Sections 14 and/or 15, or otherwise materially breaches this Agreement, all
continuing payments and benefits to which Executive may otherwise be entitled
pursuant to Section 9(a) or 9(b), as applicable, will immediately cease.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code
Section 409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

(ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by
Section 10(c)(iii). Except as required by Section 10(c)(iii), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

-5-



--------------------------------------------------------------------------------

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause
(i) above.

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

(d) Confidential Information Agreement. Executive’s receipt of any payments or
benefits under Section 9 will be subject to Executive continuing to comply with
the terms of the Confidential Information Agreement (as defined in Section 13).

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

11. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) an act of
dishonesty made by Executive in connection with Executive’s responsibilities as
an employee; (ii) Executive’s conviction of, or plea of nolo contendere to, a
felony or any crime involving fraud, embezzlement or any other act of moral
turpitude; (iii) Executive’s gross misconduct; (iv) Executive’s unauthorized use
or disclosure of any proprietary information or trade secrets of the Company or
any other party to whom Executive owes an obligation of nondisclosure as a
result of Executive’s relationship with the Company; (v) Executive’s willful
breach of any obligations under any written agreement or covenant with the
Company; or (vi) Executive’s continued failure to perform his employment duties
after Executive has received a written demand of performance from the Company
which specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties and has failed to cure such
non-performance to the Company’s satisfaction within ten (10) business days
after receiving such notice.

(b) Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding voting securities; or

 

-6-



--------------------------------------------------------------------------------

(ii) the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the shareholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

(iii) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.

(c) Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.

(d) Good Reason. For the purposes of this Agreement, “Good Reason” means the
termination by Executive upon the occurrence of any of the below described
events. Executive must provide notice to the Company of the existence of such
event within ninety (90) days of the first occurrence of such event, and the
Company will have thirty (30) days to remedy the condition, in which case no
Good Reason shall exist. If the Company fails to remedy the condition within
such thirty (30) day period, Executive must terminate employment within two
(2) years of the first occurrence of such event. The events which constitute a
Good Reason termination are: (i) the assignment of a different title or change
that results in a material reduction in Executive’s duties or responsibilities;
(ii) a material reduction by the Company in Executive’s base compensation, other
than a reduction in his Base Salary that is part of a general salary reduction
affecting employees generally and provided the reduction is not greater,
percentage-wise, than the reduction affecting other employees generally or
failure to provide an annual increase in base compensation commensurate with
other executives; provided, however, in determining whether to provide an annual
increase in base compensation commensurate with an annual increase provided to
other executives, the Company may take into account factors such as market
levels of compensation, Executive’s overall performance, and other factors
reasonably considered by the Company’s compensation committee and/or Board, so
long as such determination is not made in bad faith with the intent to
discriminate against Executive; or (iii) relocation of Executive’s principal
place of business of greater than seventy-five (75) miles from its then
location.

(e) Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of his or her separation
from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.

 

-7-



--------------------------------------------------------------------------------

12. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 12, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the excise tax under Section 4999 of the
Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in the
severance and other benefits constituting “parachute payments” is necessary so
that no portion of such severance benefits is subject to the excise tax under
Section 4999 of the Code, the reduction shall occur in the following order:
(1) reduction of the cash severance payments; (2) cancellation of accelerated
vesting of equity awards; and (3) reduction of continued employee benefits. In
the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Executive’s equity awards. If two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis. In no
event shall the Executive have any discretion with respect to the ordering of
payment reductions.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 12 will be made in writing by the independent public
accountants who are primarily used by the Company immediately prior to the
Change of Control, the Company’s legal counsel or such other person or entity to
which the parties mutually agree (the “Firm”), whose determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 12, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section 12. The Company will bear all
costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section 12.

13. Confidential Information. Executive agrees to enter into the confidential
information agreement attached hereto (the “Confidential Information Agreement”)
upon commencing employment hereunder.

14. Non-Competition. During the term of his employment with the Company and
until the later of: the date Executive terminates his employment with the
Company and the date Executive no longer receives the severance benefits
provided in Section 9(a)(i) or 9(b)(i), as applicable, Executive will not,
either directly or indirectly, (a) serve as an advisor, agent, consultant,
director, employee, officer, partner, proprietor or otherwise of, (b) have any
ownership interest in (except for passive ownership of one percent (1%) or less
of any entity whose securities have been registered under the Securities Act of
1933, as amended, or Section 12 of the Securities Exchange Act of 1934,

 

-8-



--------------------------------------------------------------------------------

as amended) or (c) participate in the organization, financing, operation,
management or control of, any business (i) that is in competition with the
Company’s business as conducted by the Company at any time during the course of
Executive’s employment with the Company and (ii) on which Executive worked or
about which Executive learned, during his employment, information or knowledge
not generally known or available outside the Company, or information or physical
material entrusted to the Company by third parties, including, but not limited
to inventions, during Executive’s employment or consultancy with the Company,
confidential knowledge, copyrights, product ideas, techniques, processes,
formulas, object codes, biological materials, mask works and/or any other
information of any type relating to documentation, laboratory notebooks, data,
schematics, algorithms, flow charts, mechanisms, research, manufacture,
improvements, assembly, installation, marketing, forecasts, sales, pricing,
customers, the salaries, duties, qualifications, performance levels and terms of
compensation of other employees, and/or cost or other financial data concerning
any of the foregoing or the Company and its operations.

15. Non-Solicitation. During the term of his employment with the Company and
until the date two (2) years after the termination of Executive’s employment
with the Company for any reason, Executive agrees not, either directly or
indirectly, to solicit, induce, attempt to solicit, recruit, or encourage any
employee of the Company (or any parent or subsidiary of the Company) to leave
his employment either for Executive or for any other entity or person. Executive
represents that he (a) is familiar with the foregoing covenant not to solicit,
and (b) is fully aware of his obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants.

16. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

17. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a well
established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

AVI BioPharma, Inc.

Attn: Chief Executive Officer

3450 Monte Villa Parkway, Suite 101

Bothell, WA 98021

If to Executive:

at the last residential address known by the Company.

 

-9-



--------------------------------------------------------------------------------

18. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

19. Arbitration.

(a) General. In consideration of Executive’s service to the Company, his promise
to arbitrate all employment related disputes and Executive’s receipt of the
compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
the Revised Code of Washington Chapter 7.04 (the “Rules”) and pursuant to
Washington law. Disputes which Executive agrees to arbitrate, and thereby agrees
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, claims of harassment, discrimination or wrongful termination. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or the Washington Code of Civil Procedure. Executive agrees
that the arbitrator shall have the power to decide any motions brought by any
party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. Executive agrees that the arbitrator shall issue a written decision on
the merits with findings of fact and conclusions of law. Executive also agrees
that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that, for any filing fees associated with any
arbitration Executive initiates, Executive shall pay an amount equal to the
filing fees Executive would have paid had he/she filed a complaint in a court of
law. Executive agrees that the arbitrator shall administer and conduct any
arbitration in a manner consistent with the Rules and that to the extent that
the AAA’s National Rules for the Resolution of Employment Disputes conflict with
the Rules, the Rules shall take precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not

 

-10-



--------------------------------------------------------------------------------

have the authority to disregard or refuse to enforce any lawful Company policy,
and the arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidential Information Agreement
or any other agreement regarding trade secrets, confidential information,
non-competition, non-solicitation or non-disparagement. In the event either
party seeks injunctive relief, the prevailing party shall be entitled to recover
reasonable costs and attorneys’ fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Washington State Human Rights
Commission, Equal Employment Opportunity Commission or the workers’ compensation
board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

20. Integration. This Agreement, together with the Equity Plan, Option Agreement
and the Confidential Information Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. With respect to
stock options or other equity awards granted on or after the date of this
Agreement, the acceleration of vesting provisions provided herein will apply to
such stock options and other equity awards except to the extent otherwise
explicitly provided in the applicable stock option or equity award agreement.
This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.

21. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

22. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

23. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

24. Governing Law. This Agreement will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).

 

-11-



--------------------------------------------------------------------------------

25. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

26. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Signature Page Follows]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY:       AVI BIOPHARMA, INC.       By:   LOGO [g547562ex10_1pg13a.jpg]    
Date:  

December 12, 2011

Title:   CEO & President       EXECUTIVE:       LOGO [g547562ex10_1pg13b.jpg]  
  Date:  

11 DECEMBER 2011

JAYANT APHALE      

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

-13-